DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 56-77 are pending in the instant application. Claims 56-77 are allowed.
Information Disclosure Statements
	The information disclosure statements filed on September 28, 2020 and March 24, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claim 57, the claim has been replaced with “A process according to Claim 56, wherein the mono-ol and/or polyol is acyclic and comprises one or more ether groups, or a mono-ol and/or polyol which has a plurality of ether groups and a primary hydroxyl group.” 
REASONS FOR ALLOWANCE
The processes for the preparation of glycidol by thermal decarboxylation of glycerol carbonate of the instant claims are novel and non-obvious over the prior art because of the limitations that the liquid glycerol carbonate is contacted with a decarboxylation promotor, having a boiling point of at least 160 ºC at atmospheric pressure and wherein the process does not comprise the use of a decarboxylation catalyst. The closest prior art is U.S. Patent No. 7,868,192 which discloses a process for producing glycidol from glycerol carbonate by subjecting the glycerol carbonate to decarboxylation reaction in the presence of a solvent containing no active hydrogen. See abstract. It is also disclosed in the reference that preferably the reaction is conducted in the presence of a Lewis acid catalyst and the reaction may be conducted in a thin film type reactor, which facilitates separation of glycidol as it is produced (e.g., see the claims). The prior art does not disclose a process which fits within the scope of those of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626